Citation Nr: 1638602	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for depressive disorder.

2.  Entitlement to an initial rating higher than 60 percent for herpes simplex virus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from February 1996 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions in February 2009 and October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2009, the RO granted service connection for a depressive disorder and assigned a 30 percent rating, effective December 20, 2007.  The Veteran submitted a statement in July 2009 seeking entitlement to a higher rating, which the Board construes as a notice of disagreement with the February 2009 rating decision.  Thereafter, in an August 2010 rating decision, the RO granted an increased rating of 50 percent for depressive disorder, effective December 20, 2007.  In an October 2009 decision, the RO granted service connection for herpes simplex virus and assigned a noncompensable (zero percent) rating, effective July 17, 2009.  In a May 2013 rating decision, the RO granted an increased rating of 60 percent for herpes simplex virus.  The Veteran has indicated that he is not satisfied with these ratings.  Thus, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript of the hearing is of record.

In March 2013, the Board remanded the claims for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's depressive disorder results in occupational and social impairment with reduced reliability and productivity; however it does not result in or more nearly approximate deficiencies in most areas.

2.  The Veteran has required ongoing immunosuppressive therapy for herpes simplex virus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  

2.  The criteria for an initial evaluation in excess of 60 percent for herpes simplex virus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims for service connection by notice letters dated in January 2008 and July 2009.  The appeals for increased ratings arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the January 2008 and July 2009 notices included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issues on appeal were readjudicated in the March 2010 statement of the case (SOC) and the August 2010, September 2011, and May 2013 supplemental SOCs, and May 2013 rating decision.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the May 2012 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in January 2009, September 2009, February 2010, August 2011, and April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009, September 2009, February 2010, August 2011, and April 2013 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's psychiatric and skin disabilities.  

Pursuant to the March 2013 Board remand, the Veteran was requested to submit additional pertinent information and VA treatment records and examination reports have been obtained and associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his psychiatric or skin disabilities since his last VA examinations and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  


Analysis

Depressive disorder 

The Veteran contends that a higher rating is warranted for his service-connected depressive disorder.  During the May 2012 Board hearing, the Veteran reported problems with his occupational and social functioning.  He also described having weekly panic attacks, problems with concentration and sleep impairment.  

The Board notes that in addition to depressive disorder, the Veteran has been diagnosed with anxiety disorder.  Notably, psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Multiple ratings for different diagnoses are not available.  Rather, all psychiatric symptoms are considered part of the service-connected disabilities, unless there is medical evidence differentiating between symptoms and diagnoses.  In this case, medical evidence is inconsistent in attributing some symptoms to depressive disorder, and others to anxiety disorder.  Therefore, the symptoms of his anxiety disorder are regarded as part and parcel of the service-connected disability. 

The Veteran's psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides that a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

The Veteran was afforded several VA examinations in connection with his claim.  A January 2009 VA examination record reveals that the Veteran developed depression as a result of his physical limitations and pain.  He also reported poor sleep due in part to anxiety.  He denied suicidal and homicidal ideation, but reported passive thoughts of death.  Upon examination, the Veteran's speech was slow but clear, coherent, and goal directed.  Eye contact was variable and thought process was linear and devoid of delusional content.  The Veteran described his current mood as depressed and his affect was somewhat blunted.  Short term memory and concentration were somewhat impaired, but long term memory was within normal limits.  There was no evidence of any thought or perceptual disturbance and the Veteran denied having any current suicidal or homicidal ideations.  GAF score at that time was 58.  The examiner remarked that the Veteran was experiencing a mild to moderate level of impairment in social and occupational functioning.  

The Veteran was afforded another VA examination in February 2010.  He reported missing three to five days of work a month because of his anxiety and depression.  He also reported that he is irritable on the job because he snaps at co-workers and supervisors.  The Veteran reported problems with concentration, trouble finishing tasks, completing job procedures, and losing focus.  He also stated that he had trouble related to people without getting into arguments.  He reported being married and divorced twice, having a fair relationship with his three sons, and having two casual friends whom he may see once a year.  

Upon examination, his mood was depressed and his affect was mood-congruent.  His speech was somewhat slow and there was evidence of some psychomotor retardation.  Eye contact was fair and the Veteran was cooperative with the examiner.  Thought process was logical and coherent and his thought content was devoid of auditory and visual hallucinations and delusional content.  The Veteran denied any thoughts of hurting himself or others and any history of suicide attempts.  He reported he was physically aggressive toward someone in the prior month.  Memory was intact for immediate, recent, and remote events.  The examiner noted the Veteran responses suggested concentration problems.  The diagnosis at that time was major depressive disorder and anxiety disorder.  GAF score at that time was 52.  The examiner reported that the Veteran's social adaptability and interaction with others appeared to be considerably impaired, as well as his ability to maintain employment, perform job duties in a reliable and flexible, and efficient manner.  Overall, the examiner reported that the Veteran's level of disability was in the considerable range.  

In August 2011, the Veteran was afforded another VA psychiatric examination.  At that time the Veteran reported that he was having a difficult time interacting with people and it seemed like he was always having a difference of opinion not seeing eye to eye.  He stated that when having a discussion, it always turns into an argument.  He also reported feeling distanced from others and described himself as lonely.  He reported having difficulty because of missing work and verbal altercations.  He stated that his supervisor told him he was "hanging on by the skin" of his teeth.  

Upon examination, insight was adequate and affect was blunted.  Response latencies were normal and the Veteran demonstrated adequate attention.  Spontaneous speech was fluent, grammatical, and free of paraphasia.  Immediate, recent, and remote memories were within normal limits.  He was logical and goal directed.  The Veteran reported moderate to severe dysphoria twice a week, difficulty maintaining sleep, anergia, anhedonia, hopelessness, helplessness, social withdrawal, and irritability,  He denied suicidal and homicidal ideation or plan, but reported passive thoughts of death.  There was no evidence of disorder on thought process or content, pressured speech, grandiosity, irritability, or restlessness.  

The diagnosis at that time was major depressive disorder, recurrent, moderate, and anxiety, not otherwise specified.  GAF score reported was 50 and the examiner noted that the Veteran has a well-documented history of mood disorder, and that his current presentation was slightly worse than that in February 2010.  He further noted that the current psychiatric presentation involved moderate impairment in social and occupational functioning, and the overall level of disability was moderate.

The Veteran underwent another VA psychiatric examination in April 2013.  The Veteran reported periods of depression which vary, difficulty with sleep, variable energy and motivation, as well as occasional auditory and visual hallucinations secondary to his depression.  He also reported having some difficulty relating to and communicating effectively with others.  He tends to isolate himself and also reported difficulty with anxiety and worry.  The examiner indicated that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining relationships.  She noted that there has been no significant increase in severity of symptoms of mental health problems since the previous VA examination.  She noted that the Veteran's diagnoses result in a GAF score of 52 and cause occupational and social impairment with reduced reliability and productivity, but does not render the Veteran unable to secure and maintain substantially gainful employment.  

VA treatment records dated through May 2013 reflect findings similar to those in the VA examination reports.  The Veteran was consistently described as having adequate hygiene and grooming.  Speech was of normal rate, tone, and volume.  The Veteran consistently denied suicidal and homicidal ideation.  The Board notes that the Veteran reported hallucinations in October 2010, December 2010, and March 2012.  The assessment in October 2010 included rule out sleep deprived hallucinations, rule out substance induced psychotic disorder, and rule out drug or alcohol induced psychosis.  The assessment in March 2012 included rule out alcoholic hallucinosis versus psychotic disorder, not otherwise specified.  According to a May 2012 VA treatment report, it was noted that the Veteran had a history of alcohol related hallucination.  Additional VA treatment records are negative for complaints of hallucination.  Subsequent treatment records in June and September 2012 indicated the there was no evidence of psychosis observed or noted.

Upon consideration of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  In reaching this determination, the Board acknowledges that the record includes the assignment of GAF scores of 48 in December 2010 and of 50 in August 2011, March 2012 and May 2012, which are indicative of serious symptoms or serious impairment in functioning.  However, the August 2011 VA examiner specifically stated that the Veteran's current psychiatric presentation involves moderate social and occupational impairment as well as an overall moderate disability level.  The additional GAF scores of record of 52 and 58 indicate findings of at most moderate symptoms or impairment, thus warranting no higher than a 50 percent rating.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

The Board finds the Veteran's psychiatric disability has not been manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and social functioning, the Veteran's orientation, and grooming are consistently normal.  Additionally, while the Veteran's speech has been noted to be slow and show evidence of psychomotor retardation at one time, it was otherwise described as spontaneous, fluent, and of normal, rate, and tone.  He has not exhibited speech intermittently illogical, obscure, or irrelevant.  Although the record documents the Veteran's reports of irritability and passive thoughts of death, he has consistently denied any suicidal or homicidal ideation.  Furthermore, the Board finds the Veteran's panic and depression do not affect his ability to function independently.  Based on the evidence, the Board finds there is no significant impairment of orientation, speech, judgment; or impairment of impulse control during the period on appeal.  

The Board notes that the Veteran has reported experiencing hallucinations at times, which are among the criteria for a 100 percent disability rating.  However, while the Veteran stated hallucinations were due to his depression and VA clinicians considered whether the Veteran had an additional psychotic disorder, it was concluded that the Veteran experienced alcohol related hallucination in May 2012.  Additionally, according to Diagnostic Code 9434, the criteria for a 100 percent rating includes "persistent delusions or hallucinations" and there is no evidence that the Veteran's hallucinations were persistent.  Indeed, he denied delusions or hallucinations in all subsequent mental health treatment notes and VA examination reports.  Therefore, the Board finds that no more than a 50 percent rating (reflecting occupational and social impairment with reduced reliability and productivity) is warranted throughout the period on appeal.

The Veteran has also not reported significant deficiency in occupational functioning due to the psychiatric disability during the period of the claim, and the medical records do not suggest such impairment.  In this regard, the Board notes that the April 2013 VA examination report notes that the Veteran has remained employed for the previous nine years as an optician.
 
Additionally, the Veteran does not have significant social impairment as the Veteran has reported having a fair relationship with his sons and casual friends.  He also interacted appropriately with health care providers and VA examiners at all times.  Thus, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  

In view of the evidence as a whole, the Board concludes that the Veteran's symptomatology does not rise to the level of impairment contemplated by the 70 percent rating criteria.  The overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned.  In this regard, the Board finds that the findings reported in the treatment records and examination records are more probative than the GAF scores of 48 and 50 and any contentions that his symptoms more nearly approximate the higher rating.  The Board notes the Veteran's GAF scores are only one component of his overall disability picture; however the GAF scores ranging between 52 to 58 and the clinical findings, including the Veteran's reported symptoms are most consistent with a disability rating no higher than 50 percent.

With respect to any claim for entitlement to an initial disability rating in excess of 50 percent for depressive disorder, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Herpes Simplex Virus

The Veteran contends that a higher rating is warranted for his service-connected herpes simplex virus.  During the May 2012 Board hearing, the Veteran reported experiencing outbreaks confined to his genitalia which are associated with stress.  As noted above, in a May 2013 rating decision, the Veteran was assigned a 60 percent rating for his service-connected herpes simplex virus, effective July 17, 2009.  

Herpes genitalia is rated, analogously, according to Diagnostic Code 7806.  Diagnostic Code 7806 provides that a 60 percent evaluation may be assigned for dermatitis or eczema when there is more than 40 percent of exposed areas affected or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. A 30 percent evaluation may be assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks duration during the past 12-month period, a 10 percent evaluation may be assigned. A noncompensable rating may be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas affected and; no more than topical therapy required during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran underwent VA examinations for his herpes simplex virus in September 2009, August 2011, and April 2013.  According to the September 2009 VA examination report, the Veteran stated that he was diagnosed with herpes of the genitalia in 2000, while on active duty.  He noted that it comes and goes and is treated with Valtrex.  The examiner indicated that there was no evidence of herpetic lesions along the penis at that time.  The diagnosis given was herpes simplex virus without evidence for an active rash.  

The Veteran was afforded another VA examination in August 2011.  The examiner reported that the Veteran was treated in February 2011 for a flare-up.  It was noted that the Veteran could have shingles versus herpes simplex virus and he continued to be on valacyclovir.  The Veteran reported having six to eight exacerbations per year.  Upon examination, the Veteran was noted to have some hyperpigmented macules noted on the shaft of his penis which reported to be the areas which usually flare up.  

According to the April 2013 VA examination report, the Veteran reported that he originally was having outbreaks about once every month.  However, he stated since he is now on daily acyclovir (after being switched from Valtrex), he gets outbreaks about 2-3 times/year.  He noted that this affects a lot of his life, in particular relationships and that he is constantly being judged and looked at as being "disgusting".  He also reported that his quality of life had gone downhill since all of this, and that he feels "tarnished" and "stained for life".  The Veteran described his blisters as painful.  Specifically, he noted that when he gets outbreaks it is very uncomfortable and difficult to do his job.

It was further noted that the Veteran works as an optician and has missed days of work because of his herpes simplex virus.  The examiner stated that the Veteran is able to perform his job, however.  

Similarly, VA outpatient treatment records dated in May 2009 and May 2011 reflect that the Veteran was taking Valtrex daily.  The Veteran was advised at one time to increase the dosage of his medication during an outbreak.  See January 2010 VA treatment report.

The 60 percent evaluation assigned represents the maximum schedular evaluation under  Diagnostic Code 7806.  The only Diagnostic Code containing a higher rating is Diagnostic Code 7800, involving burn scars of the head, face or neck.  Since the Veteran's condition involves an unexposed area, there is no basis on which a higher rating may be assigned. 

The Board concludes that, in consideration of the medical findings on examination and the Veteran's allegations regarding the severity of genital herpes, the findings required for a rating greater than 60 percent have not been shown. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's depressive disorder and herpes simplex virus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan at 443.  All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Veteran's psychiatric symptoms noted and degree of social and occupational impairment are part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Evaluations in excess of those assigned are provided for manifestations and symptoms of depressive disorder and herpes simplex virus, but the evidence reflects that those manifestations and symptoms are not present in this case.  

In the absence of exceptional factors associated with the depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that this service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed as an optician on a full time basis.  He has not alleged that he is unemployable because of his psychiatric disability and/or herpes simplex virus, however; and although there is evidence of impairment of occupational functioning, there is no probative evidence of inability to maintain or obtain substantially gainful employment due to the either disability.  Thus, the Board finds that an inferred claim for TDIU has not been raised by the record as there is no evidence of record of unemployability due to the Veteran's service-connected disabilities, and the Veteran has not asserted TDIU.


ORDER

An initial rating in excess of 50 percent for a psychiatric disability is denied.   

An initial rating in excess of 60 percent for herpes simplex virus is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


